Filed 10/17/14
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION ONE


JOANNE HOLMAN STINE,
        Plaintiff and Appellant,
                                                   A137679
v.
MONICA DELL’OSSO et al.,                           (Alameda County
                                                   Super. Ct. No. RG11608188)
        Defendants and Respondents.

                                    I. INTRODUCTION
        Joanne Holman Stine (Stine), the conservator of Donna L. Davis (Donna), brought
this malpractice action against Monica Dell’Osso and Burnham Brown, APC (Attorneys),
for alleged dereliction in representing the prior conservator, David B. Davis III (David).
David is Donna’s son, and was removed as conservator after allegedly misappropriating
over one million dollars in assets from the conservatorship estate.
        The trial court sustained the Attorneys’ demurrer to the complaint without leave to
amend on two grounds: (1) the Attorneys’ attorney-client relationship was with David,
not Stine, and therefore the Attorneys owed no duty of care to Stine, and (2) Stine, as
successor trustee, is subject to any defense that can be interposed against David and
David’s malfeasance, therefore, bars Stine from asserting a malpractice claim against the
Attorneys under the doctrine of unclean hands. We reverse, concluding Stine, as the
successor trustee, may pursue a malpractice claim against the Attorneys and she is not
burdened by David’s malfeasance.
                     II. PROCEDURAL AND FACTUAL BACKGROUND
        Because this appeal is from a judgment following the sustaining of a demurrer
without leave to amend, we set forth the facts as alleged in the operative (third amended)


                                             1
complaint. (See Mendoza v. Town of Ross (2005) 128 Cal.App.4th 625, 629, fn. 3
[27 Cal.Rptr.3d 452] [“A demurrer admits, provisionally for purposes of testing the
pleading, all material facts properly pleaded. Accordingly, the reviewing court may draw
its facts, which it accepts as true for purposes of the appeal, from the plaintiff’s
complaint.”].)
       In 2002, David hired the Attorneys to represent him in connection with a “petition
for the appointment of a probate conservator of the person and estate” of his mother.
Thus, the “primary reason” David and the Attorneys established an attorney-client
relationship was “to establish a conservatorship proceeding for [Donna] in order to
preserve [Donna’s] property and to ensure that [her] interests could be adequately
protected in a family law action pending at the time in Alameda County.”
       In his petition for appointment as conservator, David represented “there were no
conservatorship assets, as all of [Donna’s] assets were held in her Trust,” and therefore
no bond was required. Donna, however, actually owned significant assets, including real
property and several individual retirement accounts (IRAs), individually and not as assets
of her Trust.
       On January 10, 2003, the probate court issued letters of conservatorship and
appointed David as conservator of both Donna’s person and estate, finding she was
“unable properly to provide for her personal needs for physical health, food, clothing or
shelter and was substantially unable to manage . . . her financial resources or to resist
fraud or undue influence.” In the order appointing David, “the court waived bond.”
       The Attorneys continued to represent David following his appointment as
conservator. During their representation, the Attorneys “knew that Donna . . . had assets
in her name that under California law were assets of the conservatorship” and knew
David “had marshaled those assets and that he was controlling them while he was serving
as conservator for Donna.” Indeed, the Attorneys “monitored and/or assisted [David]
with the management of [Donna[’s] . . . real property and IRA assets.”
       “[D]espite their knowledge of the existence of conservatorship assets,” the
Attorneys never informed the probate court of their existence despite their alleged


                                               2
obligation to do so under the Probate Code. Likewise, the Attorneys never petitioned the
court to require or increase a bond despite their alleged statutory obligation to do so.1 As
a result, no bond was in place to protect the conservatorship assets.
       David subsequently misappropriated over one million dollars worth of
conservatorship assets, including real and personal property. In December 2010, the
probate court removed David as conservator and appointed Stine, a licensed professional
fiduciary.
       Stine then brought this action against David for financial elder abuse and
conversion, and against the Attorneys for legal malpractice. After sustaining the
Attorneys’ demurrer to the third amended complaint without leave to amend, the trial
court dismissed the lawsuit as to them.
                                      III. DISCUSSION
       Stine is suing only for alleged malpractice occurring in connection with the
Attorney’s representation of David as conservator. She acknowledges she cannot pursue
a claim for any malpractice that occurred prior to David’s appointment, since at that time,
the Attorneys represented David only in his individual capacity, and the attorney-client
relationship was therefore between the Attorneys and David, individually, and not as
conservator of Donna’s person and estate.
       The Attorneys therefore initially contend the allegations of the complaint allege
only pre-appointment shortcomings in representation. This is too truncated a view of the
allegations. (See Intengan v. BAC Home Loans Servicing LP (2013) 214 Cal.App.4th



       1
          Probate Code section 2320.1 provides: “When the conservator or guardian has
knowledge of facts from which the guardian or conservator knows or should know that
the bond posted is less than the amount required under Section 2320, the conservator or
guardian, and the attorney, if any, shall make an ex parte application for an order
increasing the bond to the amount required under Section 2320.” (Italics added.) The
California Rules of Court similarly specify: “If the . . . conservator of the estate, has not
already made application [to increase the bond], the attorney for the . . . conservator of
the estate, must make the ex parte application immediately upon becoming aware of the
need to increase bond.” (Cal. Rules of Court, rule 7.204(b), italics added.)


                                              3
1047, 1057 [154 Cal.Rptr.3d 727] [allegations must be viewed broadly on review of
dismissal following sustaining of demurrer without leave to amend].)
       The operative complaint alleged Attorneys represented David from 2002 until he
was removed as conservator in December 2010. Thus, the complaint alleged Attorneys
not only allegedly represented David, personally, in connection with preparation of the
petition to have himself appointed conservator, but they continued to represent him after
he was appointed conservator on January 10, 2003, in his capacity as conservator.
Indeed, it was alleged that “during the course of their representation of [David], if not
from the beginning of their representation, [the Attorneys] knew that Donna . . . had
assets in her name that under California law were assets of the conservatorship,” and
Attorneys “knew that [David] had marshaled those assets and that he was controlling
them while he was serving as conservator for Donna.” (Italics added.) Additionally,
“during the tenure of [David’s] appointment, [the Attorneys] monitored and/or assisted
[David] with the management of Donna[’s] real property and IRA assets.” (Italics
added.) However, the Attorneys neither “informed the San Mateo County Superior Court
of the existence of such assets as is required under California law,” nor petitioned the
court “to establish or increase bond as is required by California law.” David’s
malfeasance, moreover, did not occur until 2009, nearly six years into his role as
conservator.
       We therefore conclude the complaint adequately alleges post-appointment
representation deficiencies by the Attorneys and therefore turn to the two principal
issues—whether a successor conservator can sue for legal malpractice committed in
connection with the representation of a prior conservator, and if so, whether Stine is
barred from doing so in this case because of David’s malfeasance while serving as
conservator.
A. A Successor Conservator Can Sue a Prior Conservator’s Attorneys for Legal
Malpractice
       An attorney is normally “liable for malpractice only to the client with whom the
attorney stands in privity of contract, and not to third parties.” (Borissoff v. Taylor &


                                              4
Faust (2004) 33 Cal.4th 523, 529 [15 Cal.Rptr.3d 735, 93 P.3d 337] (Borissoff).) Stine
maintains two exceptions to this rule of privity apply: the successor fiduciary exception
and the intended third party beneficiary exception. (Id. at pp. 530–531; Lucas v. Hamm
(1961) 56 Cal.2d 583, 591 [15 Cal.Rptr. 821].) We conclude the successor fiduciary
exception applies and therefore need not, and do not, decide whether the third party
beneficiary exception applies.
       The Probate Code provides a “successor personal representative has the powers
and duties in respect to the continued administration that the former personal
representative would have had.” (§ 8524, subd. (c).) These include the power to
“[c]ommence and maintain actions and proceedings for the benefit of the estate.”
(§ 9820, subd. (a).) Thus, “if the fiduciary who hired the attorney is replaced, the
successor acquires the same powers the predecessor had in respect to trust [or estate]
administration [citation], including the power to sue for malpractice.” (Borissoff, supra,
33 Cal.4th at p. 530.) A successor fiduciary therefore “assumes all the powers of [the
predecessor], including the power to assert the attorney-client privilege as to confidential
communications on the subject of trust administration.” (Moeller v. Superior Court
(1997) 16 Cal.4th 1124, 1127 [69 Cal.Rptr.2d 317, 947 P.2d 279] (Moeller).)
       Thus, “ ‘as a matter of statute, a successor personal representative (albeit a non-
client) may bring suit against a predecessor’s attorney for malpractice causing loss to the
estate.’ [Citation.]” (Smith v. Cimmet (2011) 199 Cal.App.4th 1381, 1397
[132 Cal.Rptr.3d 276].) “Indeed, the successor fiduciary must have standing to sue the
predecessor’s attorney if there is to be an effective remedy for legal malpractice that
harms estates and trusts administered by successor fiduciaries.” (Borissoff, supra,
33 Cal.4th at p. 531, see also Vapnek et al., Cal. Practice Guide: Professional
Responsibility (The Rutter Group 2014) ¶ 6:271.11, pp. 60-60.2 to 60-60.3.)
       While Borissoff is seemingly controlling as to Stine’s standing to sue the
Attorneys for malpractice allegedly committed in connection with their representation of
the predecessor fiduciary, David, they insist the Supreme Court’s holding is narrow and
applies only where a predecessor fiduciary instructed the attorney to do a specific act and


                                             5
the attorney failed to do so. Nothing in Borissoff, however, imposes such a limitation on
a successor fiduciary’s malpractice claim.
          In that case, one Paul Springer was appointed special administrator of an estate
pending a will contest. (Borissoff, supra, 33 Cal.4th at p. 527.) He retained the law firm
of Taylor & Faust “to provide assistance on tax matters.” (Ibid.) The retention letter
indicated the firm “ ‘agreed to prepare the Federal and California estate tax returns and
the fiduciary income tax returns for the estate, to provide [Springer] with tax planning
advice concerning the estate and to perform any other legal services which [Springer]
request[s].’ ” (Ibid.) The firm subsequently filed federal and state estate tax returns.
(Ibid.)
          At some point, Springer “borrowed” about $115,000 from the estate, then sought
help from Taylor & Faust to keep him “ ‘out of trouble.’ ” (Borissoff, supra, 33 Cal.4th
at pp. 527–528.) The firm attempted, without success, to help him borrow money to
repay the estate. The firm then informed him they “ ‘decided not to represent [Springer]
any longer in [his] capacity as administrator . . . .’ ” (Ibid.) Springer subsequently died,
and Taylor & Faust turned over the estate’s file to attorney Burton McGovern. (Id. at
p. 528.) McGovern corresponded with the Internal Revenue Service, and asked them to
“ ‘address all communications’ ” regarding the estate to him. About three months later,
the deadline passed for the estate to file a form which would have extended by three years
the estate’s right to claim a tax refund. (Ibid.)
          Two years later, the will contest was resolved, and the court appointed Robert
Borissoff as executor. (Borissoff, supra, 33 Cal.4th at p. 528.) Borissoff’s attorney wrote
McGovern expressing concern the extension form had not been filed, and subsequently
filed a malpractice action against both Taylor & Faust and McGovern. (Ibid.) The
attorneys claimed they owed no duty to Borissoff, “with whom they did not stand in
privity of contract.” (Ibid.)
          The question, stated the Supreme Court, was: “ ‘May a successor fiduciary of an
estate in probate assert a professional negligence claim against tax counsel whom a
predecessor fiduciary engaged exclusively to perform tax work for the estate?’ ” After


                                               6
reviewing the provisions of the Probate Code discussed above, the court “answere[ed] it
in the affirmative.” (Borissoff, supra, 33 Cal.4th at pp. 528–529, fn. omitted.) “[T]he
absence of privity, viewed as an impediment to standing, is a gap the Legislature has
filled” with Probate Code sections 8524, subdivision (c), 9820, subdivision (a), and
10801, providing successor fiduciaries have “the powers and duties that the former
[fiduciary] would have had,” including the power to “ ‘[c]ommence and maintain actions
. . . for the benefit of the estate.’ ” (Id. at p. 530.)
       Thus, Borissoff’s holding is not limited to a malpractice claim based on an
attorney’s failure to follow a predecessor fiduciary’s direct instruction. In fact, nothing in
the opinion indicates either the initial or successor fiduciary ever specifically asked any
attorney to file an extension form. (See Borissoff, supra, 33 Cal.4th at pp. 527–528.)
Rather, the Supreme Court’s holding is grounded on the statutory provisions ensuring a
successor fiduciary can seamlessly take over the fiduciary role and protect the interests of
the estate, including recovering for losses caused by legal malpractice occurring during
the tenure of a prior fiduciary. (Id. at p. 531.)
       There is no merit, then, to the Attorneys’ assertion this malpractice action is barred
by the reasoning of Solin v. O’Melveny & Myers (2001) 89 Cal.App.4th 451
[107 Cal.Rptr.2d 456] (Solin). In that case, an attorney sued a law firm he had retained to
provide advice in connection with representing several clients. (Id. at p. 453.) In
consulting with the firm, the attorney disclosed confidential attorney-client information.
(Ibid.) The clients intervened and moved to dismiss the malpractice action on the ground
their confidential information would otherwise be disclosed. (Id. at p. 454.) The Court
of Appeal upheld dismissal on the ground the law firm could not effectively defend itself
without disclosure of the confidential information, and neither it, nor the plaintiff
attorney, was the holder of the attorney-client privilege and entitled to waive it. (Id. at
pp. 465–467.)
       Here, in contrast, there is no non-party client who holds the attorney-client
privilege and whose confidential attorney-client information would be improperly
revealed in connection with either the prosecution or defense of this malpractice case. As


                                                  7
discussed, this case is based solely on alleged malpractice occurring after David’s
appointment as conservator, and Stine, as the successor fiduciary, became the holder of
the privilege as to all communications by and between the fiduciary and counsel
pertaining to the conservatorship estate, whenever they occurred. (See Moeller, supra,
16 Cal.4th at pp. 1129–1135 [because fiduciary is holder of the attorney-client privilege
in his or her capacity as such, successor fiduciary becomes the holder as to confidential
communications between predecessor fiduciary and attorney concerning trust
administration].) Having assumed David’s fiduciary role, Stine can, and has, waived the
attorney-client privilege. (See Borissoff, supra, 33 Cal.4th at p. 534 [malpractice claim
by successor fiduciary does not impair attorney-client confidentiality because successor
fiduciary holds and waives privilege only as to communications made to individual in his
or her fiduciary capacity, not personal capacity].)
B. A Prior Conservator’s Malfeasance Does Not Bar a Successor Conservator From
Pursuing a Malpractice Claim on Behalf of the Estate
       Even assuming a successor fiduciary has the power to pursue a malpractice claim
on behalf of the estate, the Attorneys claim David’s malfeasance while he was the
conservator is imputed to Stine as the successor conservator and thus bars the instant
case. “[I]f Stine assumes David’s powers,” say the Attorneys, “she must also assume his
limitations.” She is therefore barred, claim the Attorneys, from pursuing this malpractice
claim by the doctrine of “unclean hands.” We conclude this equitable doctrine does not
apply to Stine.
       “[T]he unclean hands doctrine is not a legal or technical defense to be used as a
shield against a particular element of a cause of action. Rather, it is an equitable rationale
for refusing a plaintiff relief where principles of fairness dictate that the plaintiff should
not recover, regardless of the merits of his claim. It is available to protect the court from
having its powers used to bring about an inequitable result in the litigation before it.”
(Kendall-Jackson Winery, Ltd. v. Superior Court (1999) 76 Cal.App.4th 970, 985
[90 Cal.Rptr.2d 743] (Kendall-Jackson).) By the same token, “ ‘[w]henever an
inequitable result would be accomplished by application of the “[un]clean hands”


                                               8
doctrine the courts have not hesitated to reject it.’ ” (Hillman v. Stults (1968)
263 Cal.App.2d 848, 871 [70 Cal.Rptr. 295], quoting Womack v. Womack (1966)
242 Cal.App.2d 572, 579 [51 Cal.Rptr. 668].) Moreover, “[s]ince the doctrine of unclean
hands is heavily fact dependent, it is a uniquely poor candidate to support a demurrer.”
(CrossTalk Productions, Inc. v. Jacobson (1998) 65 Cal.App.4th 631, 641
[76 Cal.Rptr.2d 615].)
       The Attorneys rely on Blain v. Doctor’s Co. (1990) 222 Cal.App.3d 1048
[272 Cal.Rptr. 250] (Blain). In that case, a physician was sued for medical malpractice
and lied at his deposition, purportedly on counsel’s advice. (Id. at pp. 1057–1058.) On
losing the medical malpractice case, the physician turned around and sued his defense
lawyer for legal malpractice, claiming his damages were the result of his lawyer’s advice
to lie. (Id. at p. 1058.)
       Blain explained “ ‘[o]ne is not barred from recovery for an interference with his
legally protected interests merely because at the time of the interference he was
committing a tort or crime. . . .’ (Italics added.)” (Blain, supra, 222 Cal.App.3d at
p. 1060.) The question is whether “ ‘ “under the circumstances there should be an
application of that rule of equity which denies relief to one party against another when
both have been engaged in a fraudulent transaction . . . .” ’ ” (Id. at p. 1062.) “[W]hether
there is a bar depends upon the analogous case law, the nature of the misconduct, and the
relationship of the misconduct to the claimed injuries.” (Id. at p. 1060.) Applying these
principles to the case at hand, the appellate court held the physician’s damages, if any,
were “attributable to his own knowing misbehavior. Even the most naive must know that
lying under oath is illegal. . . . The misconduct was . . . the instrumentality of harm.” (Id.
at p. 1063.)
       To begin with, Blain is distinguishable on its facts. The court in that case did not
have before it, and thus did not address, a claim by a successor fiduciary prosecuted on
behalf of an injured estate.
       Furthermore, applying Blain’s analytical template compels the conclusion a
successor fiduciary should not be subjected to the unclean hands doctrine by imputation.


                                              9
The unclean hands doctrine applies when it would be unfair for the plaintiff to profit from
his or her own wrongdoing, even assuming the defendant might otherwise be liable, at
least in part, for the losses sustained by the plaintiff. (See Kendall-Jackson, supra,
76 Cal.App.4th at p. 985.) While it would be unfair for David to personally profit from
his own malfeasance and thus to sue his former attorneys for losses caused by his own
theft, it is entirely fair for the blameless successor trustee to pursue a malpractice claim
against these attorneys on behalf of the injured estate.
       Indeed, the Probate Code, itself, rejects the notion the sins of a malfeasing
fiduciary are to be visited upon a successor or cofiduciary, thus crippling the latter’s
efforts to recoup losses sustained by the estate they are charged with protecting. The
Probate Code specifies, for example, that “a successor trustee is not liable to the
beneficiary for a breach of trust committed by a predecessor trustee.” (§ 16403, subd.
(a); see also § 2101 [“The relationship of . . . conservator and conservatee is a fiduciary
relationship that is governed by the law of trusts, except as provided in this division.”],
italics added.) Similarly, a conservator is generally “not liable for a breach of fiduciary
duty committed by another . . . conservator.” (§ 2105.5, subd. (a).)
       The Probate Code also distinguishes between actions by fiduciaries within their
representative capacity and actions outside the scope of their authority and involving
personal fault. “A trustee is personally liable for obligations arising from ownership or
control of trust property only if the trustee is personally at fault.” (§ 18001; see also
§ 18004 [“claim based on a contract entered into by a trustee in the trustee’s
representative capacity . . . may be asserted against the trust by proceedings against the
trustee in the trustee’s representative capacity”].) “A trustee who . . . acted in his
representative capacity cannot be held personally liable under section 18001 for an
obligation . . . solely upon a showing that the obligation arose out of his ownership or
control of the trust property. The imposition of such personal liability must also rest on a
finding of personal fault supported by a sufficient showing that the trustee’s conduct was
intentional or negligent.” (Haskett v. Villas at Desert Falls (2001) 90 Cal.App.4th 864,
878 [108 Cal.Rptr.2d 888].) Similarly, a “trustee is personally liable for torts committed


                                              10
in the course of administration of the trust only if the trustee is personally at fault.”
(§ 18002.) A conservator, specifically, is also generally not personally liable on an
instrument, such as a contract or deed of trust, if “properly entered into in the . . .
conservator’s fiduciary capacity.” (§ 2110.)
       These statutory provisions (§§ 18000–18005) distinguishing between acts by a
fiduciary within his or her fiduciary capacity, and those in his or her personal capacity,
were enacted in 1986 to change the “basic rule of the common law . . . that the trustee is
personally liable for obligations incurred in administration of the trust to the same extent
as if the trustee held the property free of trust.” (Recommendation Proposing the Trust
Law (Dec. 1985)18 Cal. Law Revision Com. Rep. (1986) p. 587.) As the Law Revision
Commission noted, sections 18000 through 18005 “provide more protection to trustees
by treating them in a representative capacity, not unlike corporate officers.” (Ibid.)
       This case well illustrates the wisdom of these provisions—why would any
competent individual agree to take over as a successor fiduciary if he or she were tarred
with and shackled by the malfeasance of a prior fiduciary? The Probate Code requires
court monitoring of conservatorship estates, in part to promptly detect and swiftly remove
a conservator who breaches his or her fiduciary duties. (§§ 2102, 2404, 2650–2655; see
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 540 [53 Cal.Rptr.3d 856, 150 P.3d
738] [“[T]he Legislature and this court have built several layers of important safeguards
into conservatorship procedure.”].) The code likewise provides for the installation of
successor conservators to protect vulnerable conservatees and right the affairs of
imperiled conservatorship estates. (§§ 2340, 2680–2689; see Borisoff, supra, 33 Cal.4th
at p. 531.) In short, the Probate Code contemplates skilled and willing successor
fiduciaries empowered to correct wrongs perpetrated by a malfeasing predecessor
fiduciaries.
       That an individual who is a fiduciary wears two distinct and separate hats—one as
a fiduciary and one as an individual—is reflected, as well, in the law regarding the
attorney/client relationship, as we have discussed. “[W]hen a fiduciary hires an attorney
for guidance in administering a trust, the fiduciary alone, in his or her capacity as


                                               11
fiduciary, is the attorney’s client.” (Borissoff, supra, 33 Cal.4th at p. 529, italics added.)
Thus, a trustee “may be authorized to employ attorneys to assist in administration of trust
affairs, in which event an attorney-client relationship exists between the attorney and the
trustee (in the trustee’s representative capacity).” (Vapnek et al., Cal. Practice Guide:
Professional Responsibility (The Rutter Group 2014) ¶ 3:118, p. 3-48, italics added.)
“Therefore, a lawyer who represents a fiduciary in the client’s capacity as fiduciary
(Client X) has no conflict of interest in representing another client (Client Y) adverse to
Client X in [his or her] personal capacity.” (Streisand, Malpractice Melee: Fending Off
the Disgruntled and Disappointed, An Estate Planner’s Guide (2010–2011) 3 Est. Plan.
& Community Prop. L.J. 241, 280.)
       The foregoing statutory provisions and legal principles make clear that the fact
Stine, as successor conservator, assumes David’s fiduciary powers does not mean she
also assumes his personal limitations or liabilities. David’s misconduct was outside the
scope of his fiduciary authority, and David, alone, is personally responsible for his
wrongful acts in breach of his fiduciary obligations. Thus, Stine “steps into his shoes”
only to the extent of his fiduciary authority; she does not step into the morass created by
his personal malfeasance. Stine is therefore not burdened by David’s misdeeds in
exercising her authority as the successor conservator, and thus is not barred from
pursuing this malpractice case against the Attorneys in connection with their post-
appointment representation. Indeed, it would be wholly antithetical to the protective
purposes for establishing a conservatorship in the first place—to protect the interests of
an enfeebled individual who can no longer look out for his or her own interests—if a
successor conservator, installed in the wake of a conservator who abandoned his
fiduciary obligations, could not seek redress on behalf of the ravaged estate from those
whose dereliction allegedly contributed to the loss.
                                      IV. DISPOSITION
       The judgment of dismissal is reversed. Stine shall recover her costs on appeal.




                                              12
                                               _________________________
                                               Banke, J.


We concur:


_________________________
Dondero, Acting P. J.


_________________________
Becton, J.




A137679, Stine v. Dell’Osso




      
         Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                          13
Trial Judge:                            Honorable George C. Hernandez, Jr.


Trial Court:                            Alameda County Superior Court


Aaron, Riechert, Carpol & Riffle and Kathleen A. Durrans, Brian E. Kulich and Sarah A.
Brooks for Plaintiff and Appellant.


Law Offices of Steven B. Piser and Steven B. Piser; and Murphy, Pearson, Bradley &
Feeney and Timothy J. Halloran and Jonathan M. Blute for Defendants and Respondents.




                                          14